DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests at least one strip with pellets having an electrically insulating substrate and electrically conductive pellets spaced apart, wherein the strip with pellets being attached on the inner surface of Claims 2-19 are dependent upon claim 1 therefore are also allowed. 

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests at least one strip of pellets spaced apart from one another on a substrate, the strip with pellets being fastened on the inner surface of the wall, such that the strip with pellets is in contact with the inner surface of the wall. Claim 21 is dependent upon claim 20 therefore is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lambert (US 8462481) teaches a lightning protection system for an aircraft. Lambert is still the closest prior art reference of record. Lambert teaches the inner and outer walls, the lightning traps and the pellets between the lightning traps. Lambert, however, differs from the current claims as Lambert teaches that the pellets are placed on the external surface and thus are not in contact with the inner surface of the wall. Lambert was referenced in the French search report (FR 2924686 which is the French publication of the Lambert Reference cited here) as an ‘X’ reference without the amendment presented in the current application.  
Yamaguchi (US 9090355) teaches a composite tank to suppress electrification for a wing of an aircraft. Yamaguchi is the second closest prior art reference of record. Yamaguchi 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839